UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


                                             )
ANTHONY JERDINE, et al.,                     )
                                             )
                      Plaintiffs,            )
                                             )
        v.                                   )       Civil Action No. 09-01840 (PLF)
                                             )
FEDERAL DEPOSIT INSURANCE                    )
CORPORATION, et al.,                         )
                                             )
                      Defendants.            )
                                             )


                                      DISMISSAL ORDER

               For the reasons stated in the accompanying Opinion, it is hereby

               ORDERED that defendants’ motions to dismiss [Dkt. # 16, 21] are GRANTED;

it is

               FURTHER ORDERED that plaintiff’s motions for summary judgment [Dkt. #23]

and to issue a certificate of pendency [Dkt. # 33] are DENIED; it is

               FURTHER ORDERED that defendant FDIC’s motion to strike [Dkt. #29] is

GRANTED, and that plaintiff’s Notice [Dkt. #28] is STRICKEN; and it is

               FURTHER ORDERED that this civil action is DISMISSED WITH PREJUDICE.

               This is a final appealable Order. See Fed. R. App. P. 4(a).

               SO ORDERED.

                                             /s/_______________________
                                             PAUL L. FRIEDMAN
                                             United States District Judge
DATE: August 13, 2010